Tom Glaze, Justice, concurring. I agree with the majority that Arkansas Model Instruction 1109 is not applicable to the facts in this case. In reversing, the majority also is correct in remanding the cause for a new trial since our rule in reversing a law case is to remand the case for a new trial unless there be an affirmative showing that there can be no recovery. K.C. Southern Ry. Co. v. Shane, 225 Ark. 80, 279 S.W.2d 284 (1955). No such affirmative showing has been made. As the majority points out, we are unable to know how the evidence will develop upon retrial, and it takes exception with the appellant’s argument that the appellee could not be shown as an implied invitee. While I agree the facts might fall short of proving appellant is an implied invitee, the appellee is not limited to that rule. For example, although the general rule is that an owner of property owes no duty to a trespasser, an exception is found in AMI Civil 2d, 1106(B) which, in relevant part, provides as follows: ... he (the owner) owes a trespasser no duty until his presence on the premises is known or reasonably should be known. Then the owner owes the trespasser only a duty not to cause injury by willful or wanton conduct. If however, the owner knows or reasonably should know that a trespasser is in a position of danger, he has a duty to use ordinary care to avoid injury to the trespasser. (Emphasis added.) To date, this court has had little to say about paragraph B of AMI 1106, but in Tatum v. Rester, 242 Ark. 271, 412 S.W.2d 293 (1967), we refused to pass upon its accuracy except to point out that it should not be given when there is no relationship between the plaintiffs cause of action and the conditions of the premises. The court further cautioned that it would not speculate upon whether or not a fact situation might arise which would justify the trial court in giving paragraph B. Id. Thus, while AMI 1106(B) presently appears elusive in meaning and application, I cannot presume that 1106(B) would have no application on retrial. Also, another exception to the general rule concerning an owner’s duty to trespassers is set out in the Restatement (Second) of Torts § 335 (1965); see also W. Prosser & W. Keeton, The Law of Torts § 58 (1984), for a discussion of the landowner’s liability to a trespassing adult. 1 In sum, appellant has not affirmatively shown (as it must) that the law and the facts in this cause preclude the appellee from any recovery. Accordingly, this court is obliged to remand this matter for retrial. Hickman, J., joins in this concurrence.   § 3 3 5 Artificial Conditions Highly Dangerous to Constant Trespassers on Limited Area A possessor of land who knows, or from facts within his knowledge should know, that trespassers constantly intrude upon a limited area of the land, is subject to liability for bodily harm caused to them by an artificial condition on the land, if (a) the condition (i) is one which the possessor has created or maintains and (ii) is, to his knowledge, likely to cause death or seriously bodily harm to such trespassers and (iii) is of such a nature that he has reason to believe that such trespassers will not discover it, and (b) the possessor has failed to exercise reasonable care to warn such trespassers of the condition and the risk involved.